Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Apr. 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,160,960 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Therefore, the double patenting rejections have been withdrawn.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The allowed claims, are limited to compositions containing isolated mutant polypeptides of cocaine esterase (CocE) which have at least 95% sequence identity to the polypeptide sequence of SEQ ID NO: 1 and comprise of at least a substitution at C429 and C551 and having CocE activity.  Based on the search results, it was determined that polypeptides having at least 95% sequence identity to the polypeptide sequence of SEQ ID NO: 1 and comprising at least one of the recited substitutions at C429 or C551 as listed in claim 1 and having CocE activity are free of prior art and non-obvious.
The closest prior art, Landry et al. (US 2010/0034799 A1) does not teach an amino acid sequence having at least 95% sequence identity to SEQ ID No: 1 having Sunahara et al. (WO 2011/081928 A2) discloses introducing a C429S into CocE polypeptides to decrease deleterious incorporation of PEG (0012 and 0083). Given that Landry discloses that that the C107S mutation was not found to stabilize cocaine esterase and merely lists the mutation as one of many which were tested for thermostability (Table 7 and 0144), there would be no motivation to further modify the CocE with a substitution at C107S to include a substitution at C429 as taught by Sunahara or C551.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 and 24-26 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632